Title: To Benjamin Franklin from the Vicomte de Sarsfield, 22 February 1778: résumé
From: Sarsfield, Jacques-Hyacinthe, vicomte de
To: Franklin, Benjamin


<Sunday, February 22, [1778], in French: The vicomte de Sarsfield came to ask Mr. Franklin to dine with him, not on Mardi Gras (when he will be in the country) but on the first Sunday in Lent, March 8; he sets such a distant date in hopes that M. Franklin will be free, and apologizes for the change of plan. M. Franklin fils and M. Deane, he hopes, will do him the same honor.>
